Title: From Thomas Jefferson to Thomas Jefferson Randolph, 15 March 1822
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson

Mar. 15. 22.Do not give up the bonds to Morrison. your right to them is sound.Colo Nicholas covenanted to assign certain bonds to morrison. until actual assignment the legal property remained in Colo N. and on his death that legal property vested in his execurs & in yourself as one. he was indebted to you and the law allows an exr to pay himself. Morrison can get no hold of these bonds at law. he must go into a court of chancery, and it is a sacred principle with the Chancellor never to take a legal advantage from one creditor to give it to another.The record of the Covenant is only additional evidence of there being such a covenant, but adds nothing to it’s force, or to it’s lien on the bonds. it is only an equitable lien which the Chancellor will not enforce against another creditor who has possession & legal right.